Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-448

IN RE JOHN J. GOOD, JR.
                                                            2019 DDN 21
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 975476


BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                            (FILED – January 30, 2020)

       On consideration of the certified order revoking respondent’s license to
practice law in the state of Virginia; this court’s May 31, 2019, order suspending
respondent pending resolution of this matter and staying the matter until final
disposition in the state of Virginia; this court’s November 22, 2019, order directing
respondent to show cause why this court should not impose the equivalent reciprocal
discipline of disbarment; and the statement of Disciplinary Counsel; and it appearing
that respondent failed to file either a response to the court’s show cause order or his
D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that John J. Good, Jr., is hereby disbarred from the practice of law
in the District of Columbia. It is

      FURTHER ORDERED that for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                        PER CURIAM